Citation Nr: 1722325	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-17 549	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's family's net worth is a bar to entitlement to nonservice-connected pension benefits and special monthly pension based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1953 to February 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Pension Maintenance Center at a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2013, the Board remanded the appeal for additional development.  Given the facts of this appeal, the Board has recharacterized the issue as it appears above.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran transferred significant monetary assets into an irrevocable trust which designates him and his spouse as beneficiaries in some capacity before applying for VA pension benefits. 

2.  For purposes of establishing entitlement to VA non-service connected benefits, the Veteran's family net worth includes the amounts deeded to an irrevocable trust wherein the Veteran and his spouse are income beneficiaries during their lifetimes. 

3.  It is reasonable for the Veteran to consume part of his total net worth, which is $145,000.00 for maintenance.


CONCLUSION OF LAW

The corpus of the Veteran's family's estate precludes the payment of nonservice-connected pension benefits and special monthly pension.  38 U.S.C.A. §§ 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274-76(2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for VA nonservice-connected pension benefits and special monthly pension benefits most recently in May 2012.  In June 2012 he was found to meet the service, age and disability requirements for pension benefits, but pension was denied based on a June 2012 Corpus of Estate determination that the Veteran's family's net worth was excessive for VA pension purposes.  See 38 U.S.C.A. §§ 1521, 1522.  The issue on appeal is whether the Veteran's net worth is excessive for purposes of granting VA nonservice-connected pension benefits with special monthly pension.  The Veteran contends that VA erred in its calculation of his net worth.  Specifically, he asserts that the cash holdings converted into an irrevocable trust prior to his application for nonservice-connected pension benefits and special monthly pension benefits should not be counted as assets in determining total net worth.

A. Applicable Law

Pension is payable to veterans of a period of war because of nonservice-connected disability or age. Basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate. 38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.  Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d). 

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  Entitlement to pension will be denied however, when the corpus of a veteran's estate (and that of any spouse) is such that, under all circumstances, including consideration of the annual income of the veteran, his spouse, and any cohabitating children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant except the claimant's dwelling and personal effects. 38 C.F.R. § 3.275(b). 

In determining whether some part of a veteran's estate should be consumed for maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of a member of the family; and potential rate of depletion, including unusual medical expenses for the claimant and the claimant's dependents.  38 C.F.R. § 3.275(d).  A gift of property to someone other than a relative residing in the grantor's household will not be recognized as reducing the corpus of the grantor's estate unless it is clear that the grantor has relinquished all rights of ownership, including the right of control of the property.  38 C.F.R. § 3.276(b).

B. Relevant Factual Background

In the Veteran's February 2012 initial claim for pension benefits he reported, as part of his net worth, income from the Social Security Administration (SSA) of $1,303.50 per month for himself and $637.50 per month for his spouse; income from a pension of $2,825.15 per month; and income from interest of $50.00 per month.  The Veteran also reported that he had $30,000.00 in an interest bearing account.  As to his expenses, he reported $193.00 per month for Part A; $83.58 per month for dental insurance; $2,637.50 per month for home care; and $2,020.00 per month for independent living.  

Starting in March 2012, the Veteran notified VA, in substance, that he had no control over and does not benefit from the irrevocable grust that he had set up effective December 2011. 

In the Veteran's subsequent March 2012 Details of Expenses, he reported that that he rhad $2,100.00 per month in housing expenses; $2,637.50 per month for in-home care; and $2,100.00 per month for assistive care. 

In May 2012, the RO received notice from the SSA that from December 20, 2010, the Veteran received $1,303.50 per month and from December 20, 2011, he received $1,349.90 per month.  It was also reported that the Veteran's SMI premium was $99.90 per month.

Later in May 2012, the RO received a copy of the irrevocable trust agreement signed in December 2011 which names the Veteran and his spouse as the settlors an d beneficiaries and their son as the trustee.  The original amount deeded to the trust within the agreement was $10 with future transfers contemplated.  The record thereafter shows that the Veteran transferred $115,000.00 to the irrevocable trust.  The agreement stipulates that the Veteran and his spouse have no ownership or rights to the principal of the assets deeded to the trust.  However, the Veteran and his spouse are specifically identified as the only income beneficiary of the trust while they are alive, states that during their lifetime the trustee can pay to them all or part of the income earned by the trust, and states that the trustee's duty is to maintain the trust fund for the benefit of the trust and beneficiaries.  

A June 2012 Corpus of Estate determination found that the total amount of the Veteran's estate was $145,000.00, based on the Veteran having a $30,000 bank deposit and the $115,000.00 he gave to the irrevocable trust.  It was also reported that the Veteran's family's total monthly income from SSA, pension, and dividens/interest was $4,884.95 and his total monthly expense, which was from medical expenses, was $4,939.88.  It was opined that the Veteran's estate allowed him to maintain his current quality of life for either 88 or 98 years and the award of non-service connected pension benefits would allow him to increase the value of his estate by approximately $20,000.00 a year. 

In June 2013, the Veteran notified VA that he only had $15,000.00 in an interest bearing account and not the earlier reported $30,000.00.

In February 2014, the trustee notified VA that the trust paid the Veteran $19,000.00 in 2013 to pay needed medical expenses.

As to 2011, in February 2014 the Veteran provided VA with the following list of medical expenses: Medicare Part B at $2,123.00 per year; dental insurance at $919.38 per year; and in-home care at $48,510.00 a year.

As to the Veteran's February 2012 to February 2013 income and expenses, in February 2014 the appellant reported he had the following income:  SSA of $13,72.90 per month for himself and $671.90 per month for his spouse; other of $2,825.15 per month; and interest of $12.00 per month.  He also had an interest bearing account with $8,000.00.  As to his medical expenses, they were reported as follows: Medicare Part B at $2,349.60 per year; in-home care at $31,644.00 per year; assistive care at $24,240.00 per year; and drug co-pays at $3,029.37 per year.

As to the Veteran's January 2013 to February 2013 medical expenses, in February 2014 the appellant reported the following medical expenses: medical co-pays at $497.11 and drug co-pays at $1,594.46.  

As to the Veteran's January 2013 to December 2013 income and expenses, in February 2014 the Veteran reported he had the following medical expenses: Medicare Part B at $2,517.60 per year; in-home care at $19,756.00 per year; nursing home at $40,820.83 per year; care giver at $10,136.00 per year; medical co-pays at $6,243.91 per year; and drug co-pays at $5,680.39 per year.

In April 2016, VA received notice that the Veteran that he was admitted earlier that month to a nursing home at the Oklahoma Veterans Center and was responsible for $3,000.00 a month in fees.  

Also in April 2016, the Veteran notified VA that he had the following income and expenses.  As to income, he reported that he had SSA of $1,416.90 per month for himself and $692.00 per month for his spouse; pension of $2,120.00 per month; and retirement of $2,825.00 per month.  As to his medical expenses, they were reported as follows: Medicare Part B at $104.90 per month for him and $104.90 per month for his spouse and VA nursing home at $30,000.00 per month.

In January 2017 another Corpus of Estate determination found that the total amount of the Veteran's estate was $145,000.00, based on the amount of the $30,000.00 bank deposit and the $115,000.00 he gave to the irrevocable trust.  It was also reported that the Veteran's family's total monthly income from SSA, pension, and dividens/interest was $4,816.15.95 and his total monthly expense, which was from medical expenses, was $4,934.08.  It was opined that the Veteran's estate allowed him to maintain his current quality of life for 102 years 

C. Analysis and Findings

What constitutes excessive net worth is a question of fact, and while no specific dollar amount can be designated as excessive net worth, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See VBA Manual M21-1, V.iii.1.J.4.b.  A number of variables must be taken into consideration when making a net worth determination including income from other sources, family expenses, claimant's life expectancy, and convertibility into cash of the assets involved.  See VBA Manual M21-1, V.iii.1.J.4.a.  In general, the older an individual is, the smaller estate the individual requires to meet his/her financial needs. 

Thus, the basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet his or her basic needs without assistance from VA.  VA's income-based programs are intended to give beneficiaries a minimum level of financial security.  They are not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  See VBA Manual M21-1, V.iii.1.J.1.g.  It is VA policy to deny pension for excessive net worth if a claimant's assets are sufficiently large that the claimant could live off these assets for a reasonable period of time.  Id.  Essentially, pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  See VBA Manual M21-1, V.iii.1.J.1.h.

Given the Veteran's and his representative's statements to VA, the question before the Board is whether the amount of the irrevocable trust (i.e., $115,000.00) should be counted as part of his net worth. 

In this regard, VA policy is to include trust assets in net worth calculations if trust assets are available for use for the claimant's support.  See VBA Manual M21-1, V.iii.1.J.4.f.  In establishing this policy, VA notes that estate planning frequently preserves assets for heirs while taking advantage of Medicaid and other governmental assistance programs.  Id.  VA guidance instructs that when a claimant indicates that they moved assets into a trust or that they benefit from a trust of any kind a trust is countable as belonging to a claimant if: it is actually owned by the claimant, the claimant possesses such control over the property that the claimant may direct it to be used for the claimant's benefit, or funds have actually been allocated for the claimant's use.  Id. VA adjudication policy also directs that if the claimant or someone with legal authority to act on the claimant's behalf has some control to use property, it can reasonably be expected to be consumed for a claimant's maintenance and thus be includable in the claimant's estate.  Id.  Finally, the manual instructs that disbursements from a trust counted as net worth are not income but a reduction of net worth and that assets transferred by a legally competent claimant to an irrevocable "living trust" or an estate-planning vehicle of the same nature designed to preserve estate assets by restricting trust expenditures to the claimant's "special needs," while maximizing the use of governmental resources in the care and maintenance of the claimant, should be considered in calculating the claimant's net worth for pension purposes.  Id. 

In considering whether assets that are placed in an irrevocable special needs trust includable in the claimant's net worth for purposes of determining eligibility for improved pension, OGC noted that VA regulations do not establish specific criteria governing when trust assets are to be considered in net worth determinations. VAOPGCPREC 33-97 (1997).  OGC also noted that the applicable regulation dictates that certain gifts and transfers to relatives should not, for VA pension purposes, be considered to reduce the size of an estate.  See 38 C.F.R. § 3.276(b).  Although the regulation does not address the situation of transfer of assets to a trust, the regulation does reflect VA's interpretation that the circumstances of a transfer of property may be considered in determining eligibility for pension.  The fact that the claimant transferred property to a trust, as opposed to a friend or relative, would not be conclusive on the issue of whether the claimant has relinquished all rights of ownership in the property. 

OGC ultimately determined that VA should include trust assets in net-worth calculations if trust assets are available for use for the claimant's support and held that assets transferred to an irrevocable "living trust" or an estate-planning vehicle of the same nature designed to preserve estate assets by restricting trust expenditures to the claimant's "special needs, "while maximizing the use of governmental resources in the care and maintenance of the claimant, should be considered in calculating the claimant's net worth for improved-pension purposes." VAOPGCPREC 33-97. 

OGC had previously considered that property and income therefrom, including that held in trust, will not, in basic pension-entitlement determinations, be countable as belonging to the claimant unless--(1) it is actually owned by the claimant; (2) the claimant possesses such control over the property that the claimant may direct it to be used for the claimant's benefit; or (3) funds have actually been allocated for the claimant's use. See VAOGCPREC 73-91 (1991) (only property over which the veteran has some control to use for the veteran's own benefit can reasonably be expected to be consumed for the veteran's maintenance); VAOGCPREC 72-90 (1990).  However, OGC had also found that is essential to the creation of an express trust that the settlor (creator of the trust), presently and unequivocally make a disposition of property by which he divests himself of the full legal and equitable ownership.  VAOGCPREC 73-91.  OGC thus held that if a veteran is receiving benefit from expenditures from the trust, a determination must be made under the facts of the particular case whether the veteran is exercising such control and use of the trust assets that the trust may be considered invalid for purposes of determining pension eligibility.  Id. 

Here, no "special needs" exception was made in the trust agreement.  Nevertheless, the Veteran and his spouse are specifically identified as an income beneficiary of the trust while they are alive and are entitled to receive distributions of the income from the trust principle.  Moreover, it is the duty of the trustee to maintain the trust for the benefit of the beneficiaries.  Thus, while the principal assets are not directly available for the Veteran and his spouse's support, the income generated from that principle is, and the trustee is required to maintain the trust for this purpose.  Moreover, not only is it reasonable to assume that the Veteran and/or his spouse would receive some benefit from the trust and that therefore some portion of the trust is available for their support, but in 2013 the Veteran was paid $19000.00 from the trust. 

Based on the foregoing, and VA's general policy to consider trust assets in net worth calculations if those assets are available for use for the claimant's support, the Board finds that the Veteran's and his spouse's income beneficiary interest in the irrevocable trust estate (i.e., $115,000.00) is countable as part of the corpus of the his estate for purposes of determining pension eligibility.  See 38 C.F.R. § 3.275; VBA Manual M21-1, V.iii.1.J.4.f. 

VA has specifically acknowledged situations where estate planning preserves assets for heirs while taking advantage of governmental assistance programs and has instructed that where those assets are available for the claimant's benefit they are to be considered as part of net worth.  See VBA Manual M21-1, V.iii.1.J.4.f.  VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  See VBA Manual M21-1, V.i.3.A.1.e.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  

In this case, the trust was created to provide some measure of benefit to the Veteran and his spouse.  Based on the financial value of the asset in question, which, as noted above, amounts to at least $115,000.00, the Board finds that it is reasonable that some part of the Veteran's estate be consumed for his and his spouse's maintenance.  Therefore, the Board finds that entitlement to nonservice-connect pension benefits and special monthly pension should be denied.  See 38 C.F.R. § 3.274(a). 


ORDER

The Veteran's families net worth is a bar to entitlement to nonservice-connect pension benefits and special monthly pension based on the need for aid and attendance. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


